EXHIBIT 10.1

RENASANT CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
by and between Kevin D. Chapman (“Executive”) and Renasant Corporation, a
Mississippi corporation (the “Company”), to be effective as of January 1, 2016
(the “Effective Date”).


1.    General:


1.1    Prior Agreements and Plans. Executive agrees that as of the Effective
Date, any obligation of the Company or Renasant Bank (the “Bank”) and any right
of Executive arising under that certain Change in Control Agreement to which
Executive and the Company are parties, or under any plan or arrangement
providing for the payment of severance after Executive’s separation from
service, whether maintained by the Company or the Bank, shall be extinguished,
without the requirement of notice, consent or further action.


1.2    Position. The Company shall employ and retain Executive as its Chief
Financial Officer, or in such other capacity or capacities as shall be mutually
agreed upon, from time to time, by Executive and the Company, and Executive
agrees to be so employed, subject to the terms and conditions set forth herein.
Executive’s duties and responsibilities shall be those assigned to him, from
time to time, by the Chief Executive Officer of the Company and shall include
such duties as are the type and nature normally assigned to similar financial
officers of a corporation of the size, type and stature of the Company.
Executive shall report to the Chief Executive Officer.


1.3    Full Time and Attention. During the Employment Term (as defined below),
Executive shall devote his full time, attention and energies to the business of
the Company and will not, without the prior written consent of the Chief
Executive Officer, be engaged (whether or not during normal business hours) in
any other business or professional activity, whether or not such activities are
pursued for gain, profit or other pecuniary advantage. Notwithstanding the
foregoing, Executive shall not be prevented from: (a) engaging in any civic or
charitable activity for which Executive receives no compensation or other
pecuniary advantage; (b) investing his personal assets in businesses which do
not compete with the Company, provided that such investment is solely that of an
investor; or (c) purchasing securities in any corporation whose securities are
regularly traded on an established market, provided that such purchases will not
result in Executive owning beneficially at any time 2% or more of the equity
securities of any corporation engaged in a business competitive with that of the
Company.


2.    Duration; Renewal:


Executive’s employment under this Agreement shall commence as of the Effective
Date and shall terminate on the two-year anniversary thereof (the “Initial
Term”). At the end of the Initial Term and on each anniversary of such date
thereafter (each a “Renewal Date”), this Agreement shall be automatically
extended for an additional one-year period (a “Renewal Term”), unless either
party provides written notice to the other that this Agreement shall not be
extended, such notice to be provided not less than 60 days prior to any Renewal
Date or the expiration of the Initial Term, as the case may be (the Initial Term
and any Renewal Term referred to as Executive’s “Employment Term”).


3.    Compensation And Benefits:


3.1    Base Compensation. The Company shall pay to Executive not less than his
annual base salary in effect as of the Effective Date, such amount to be
prorated and paid in equal installments in accordance with




--------------------------------------------------------------------------------



the Company’s regular payroll practices and policies. Such compensation shall be
reviewed and may be adjusted no less often than annually by the Company’s Board
of Directors (the “Board”) or the Compensation Committee thereof (such amount,
as adjusted from time to time, Executive’s “Base Compensation”); provided that
such compensation shall not be reduced unless part of a reduction applicable to
all or substantially all similarly situated officers.


3.2    Benefits and Perquisites. Executive shall further be eligible to receive
the following benefits and perquisites:


a.
Participation in the Company’s Performance Based Rewards Plan, as the same may
be amended, restated or replaced from time to time (the “PBRP”);



b.
Grants and awards under the Company’s 2011 Long-Term Incentive Compensation
Plan, as the same may be amended, restated or replaced from time to time (the
“LTIP,” which reference shall include the terms of any incentive agreement
issued thereunder);



c.
Not less than the number of weeks of paid annual leave in effect as of the
Effective Date, subject to the Company’s standard policies and practices
concerning usage, forfeiture and accrual;



d.
An additional monthly payment in an amount no less than the amount payable as of
the Effective Date, which amount shall constitute Executive’s transportation
benefit hereunder; and



e.
Reimbursement or payment of dues and capital assessments for membership in the
country club designated by Executive; provided that if any bond or capital or
similar payment made by the Company is repaid to Executive, Executive shall
promptly remit to the Company the amount thereof.



Executive may be further eligible to participate in such plans, policies, and
programs as may be maintained, from time to time, by the Company, the Bank or
their affiliates for the benefit of senior executives or employees, including,
without limitation, any nonqualified deferred compensation or similar executive
benefit plan, fringe benefit plans, profit sharing, life insurance or group
medical and other welfare benefit plans. Any such participation shall be
determined in accordance with the specific terms and conditions of the documents
evidencing any such plans, policies, and programs. Executive agrees that nothing
contained herein shall be deemed to require the Company, the Bank or any
affiliate thereof to maintain any particular plan, policy, or program for any
particular period, and nothing shall be deemed to prohibit the amendment,
modification, replacement or termination of any such plan, policy or program.
References herein to a plan, policy or program or arrangement shall be deemed to
include and refer to any amendment or successor thereto or replacement thereof.


3.3    Reimbursement of Expenses. The Company shall reimburse Executive for such
reasonable and necessary expenses as are incurred by Executive in carrying out
his duties hereunder, consistent with the Company’s standard policies and annual
budget. The Company’s obligation to reimburse Executive hereunder shall be
contingent upon the timely presentment by Executive of an itemized accounting of
such expenditures in accordance with the Company’s policies.


4.    Executive’s Separation From Service:


4.1    Condition Precedent. Except for the payment of the Mandated Amounts (as
defined below), as a condition of the receipt of any payment or the provision of
any benefit described in this Section 4, Executive shall timely execute and
deliver to the Company a waiver and release, substantially in form attached
hereto

2



--------------------------------------------------------------------------------



as Exhibit A hereto, subject to such modification as the Company may deem
necessary or appropriate, from time to time (a “Release”).


4.2    Separation on Account of Death or Disability. If Executive dies or
becomes Disabled, this Agreement and Executive’s employment hereunder shall
terminate (the date of such termination for any reason, Executive’s “Separation
Date”) and the Company shall pay to Executive (or to his estate): (a) the
Mandated Amounts; and (b) any Accrued Cash Bonus.


As used herein, the “Mandated Amounts” shall consist of: (a) any Base
Compensation accrued but unpaid as of Executive’s Separation Date; (b) any
amount that is accrued, vested and not otherwise subject to forfeiture under any
separate employee or executive benefit plan, policy or program in which
Executive participated or was covered as of his Separation Date; (c) any amount,
other than an Accrued Cash Bonus, that is not subject to forfeiture and is
subject to payment under the LTIP or PBRP in accordance with the terms thereof;
and (d) any additional amounts or benefits required by law to be provided, which
cannot be waived. Payment or provision of the Mandated Amounts shall be made at
the time or times and in the form prescribed under the applicable governing
documents or in accordance with governing law, as the case may be.


As used herein, the term “Accrued Cash Bonus” shall mean the amount payable, if
any, under the PBRP for the Company’s completed fiscal year preceding the year
in which Executive’s Separation Date occurs, which amount has not been paid as
of Executive’s Separation Date; such amount, if any, shall be paid at the time
such bonuses are ordinarily paid under the PBRP.


As used herein, the term “Disabled” or “Disability” or words of similar import
shall mean that Executive is: (a) unable to engage in any substantial gainful
activity due to a medically-determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of at least 12
months, as determined by a physician appointed by the Company or reasonably
satisfactory to the Company; (b) receiving benefits under the Company’s or an
affiliate’s separate long-term disability plan for a period of at least three
months as a result of a medically-determinable physical or mental impairment; or
(c) has been determined eligible to receive Social Security disability benefits.


4.3    Involuntarily Separation for Cause. This Agreement may be terminated and
Executive’s employment hereunder may be involuntarily separated by the Company
on account of Cause and without notice. In such event, the Company shall pay or
provide to Executive the Mandated Amounts and shall have no further obligation
hereunder.


In the event of a separation for Cause hereunder, the Compensation Committee of
the Board shall provide written notice to Executive, including a description of
the specific reasons for its determination of Cause. Executive shall thereafter
be afforded a reasonable opportunity to cure the events giving rise to Cause, to
the extent the committee determines that such Cause is reasonably susceptible of
cure. In the event Executive fails to timely cure such Cause to the satisfaction
of the Compensation Committee, or the committee determines that cure cannot be
reasonably effected, the committee shall confirm that the actions or inactions
of Executive constitute Cause as defined herein. As used herein, the term
“Cause” shall mean and be deemed to have occurred if Executive:


a.
Commits an intentional act of fraud, embezzlement or theft in the course of his
employment or otherwise engaged in any intentional misconduct which is
materially injurious to the financial condition or business reputation of the
Company or the Bank;




3



--------------------------------------------------------------------------------



b.
Commits intentional damage to the property of the Company or the Bank;



c.
Is indicted for the commission of a felony or a crime involving moral turpitude;



d.
Willfully and substantially refuses to perform the essential duties of his
position;

e.
Commits a material breach of this Agreement;



f.
Intentionally, recklessly or negligently violates any material provision of any
code of ethics, code of conduct or equivalent code or policy of the Company or
the Bank applicable to him; or



g.
Intentionally, recklessly or negligently violates any material provision of the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any of the rules adopted by the Securities and
Exchange Commission or any other governmental agency implementing the provisions
of these laws.



No act or failure to act on the part of Executive shall be deemed “intentional”
if it is due primarily to an error in judgment or negligence, but will be deemed
“intentional” only if done or omitted to be done by Executive not in good faith
and without reasonable belief that his action(s) or omission(s) are in the best
interest of the Company, the Bank or an affiliate thereof.


4.4    Executive’s Constructive Separation. Executive may terminate this
Agreement and his employment hereunder on account of Constructive Separation. In
such event, the Company shall pay or provide to Executive:


a.
The Mandated Amounts.



b.
Any Accrued Cash Bonus.



c.
A cash payment in an aggregate amount equal to: (i) Executive’s Base
Compensation in effect prior to his Separation Date, determined without regard
to any reduction thereof giving rise to Executive’s Constructive Termination,
for the remainder of the Employment Term but not less than 12 months; and (ii)
Executive’s target bonus payable under the PBRP for the year in which
Executive’s Separation Date occurs, prorated to reflect Executive’s period of
service during such year; such aggregate amount to be paid in the form of a
single-sum not more than 60 days following Executive’s Separation Date or such
other time as may be determined in accordance with the Release.



d.
The vesting or settlement of any outstanding grant or award under the LTIP that
would otherwise vest or be deemed free of restriction on account of an
involuntary termination of employment by the Company, without Cause, as if
Executive’s Construction Termination hereunder constitutes such a termination.



e.
If Executive and/or his dependents timely elect to continue coverage under any
group medical, dental or vision plan of the Company or the Bank, in accordance
with Section 4980B(f)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”) (other than a health flexible spending account under a self-insured
medical reimbursement plan described in Code Section 125), the amount of the
applicable continuation coverage premium therefore, payable on the first day of
each month, for the lesser of 18 months or the actual period of such coverage as
determined in accordance with Code Section 4980B.




4



--------------------------------------------------------------------------------



As used herein, the term “Constructive Separation” shall mean:


a.
A material reduction (other than a reduction in pay uniformly applicable to all
officers of the Company) in the amount of Executive’s Base Compensation;



b.
A material reduction in Executive’s authority, duties or responsibilities from
those contemplated in Section 1.2 of this Agreement;



c.
A material breach of this Agreement by the Company;



d.
A requirement by the Company that Executive shall change the location of his
primary place of employment to a location more than 30 miles from the Tupelo,
Mississippi metropolitan statistical area; or



e.
Any attempt on the part of the Company to require Executive to perform (or omit
to perform) any act or to engage (or omit to engage) in any conduct that would
constitute illegal action or inaction on the part of Executive.



No event or condition described in this Section 4.4 shall be deemed to
constitute a Constructive Separation unless: (a) Executive promptly gives
written notice of his objection to such event or condition, which notice shall
be provided no later than 30 days after Executive first knows, or should first
know, of its occurrence; (b) such event or condition is not reasonably corrected
by the Company promptly after receipt of such notice, but in no event more than
30 days thereafter; and (c) Executive separates from service, such separation
occurring not more than 30 days following the expiration of the 30-day
correction period described in subparagraph (b) hereof.


4.5    Involuntary Separation by the Company, Without Cause. The Company may
terminate this Agreement and involuntarily separate Executive’s employment
hereunder, without Cause, upon 60 days’ prior written notice to Executive, or
such shorter period as may be agreed upon by Executive and the Company. In such
event, the Company shall provide to Executive those amounts and benefits
described in Section 4.4 hereof, as if Executive’s Constructive Separation had
occurred.


4.6    Separation by Executive. Executive may terminate this Agreement and
separate from his employment hereunder, other than on account of Constructive
Termination, upon 60 days’ prior written notice to the Company, or such shorter
period as may be agreed upon by the Board and Executive. In such event, the
Company shall pay or provide the Mandated Amounts and shall have no further
obligation hereunder.


4.7    Expiration of Agreement. If this Agreement shall expire by notice of
nonrenewal in accordance with Section 2 hereof and:


a.
Executive shall contemporaneously separate from service: (i) if such notice is
furnished by the Company during the five-year period following the Effective
Date, the Company shall pay or provide to Executive the amounts and benefits
described in Section 4.5 hereof, as if such separation was involuntary by the
Company without Cause; or (ii) if such notice is furnished by the Company after
the expiration of such period, or at any time by Executive, he shall be paid or
provided the Mandated Amounts.




5



--------------------------------------------------------------------------------



b.
Executive shall continue to perform services for the benefit of the Company, he
shall thereafter be deemed an “at will” employee.



In either such event, the rights and obligations of the parties hereunder shall
cease, except to the extent provided in Section 7.14 hereof.


4.8    Return of Property. Upon termination or expiration of this Agreement and
the employment of Executive hereunder for any reason, Executive or his estate
shall promptly return to the Company all of the property of the Company and its
affiliates, including, without limitation, equipment, computers, mobile
telephones, software, credit cards, manuals, customer lists, financial data,
letters, notes, notebooks, reports and copies of any of the above and any
Confidential Information (as defined below) in the possession or under the
control of Executive, regardless of the form in which maintained.


5.    Change In Control:


5.1    Condition Precedent. Except for the payment of the Mandated Amounts, as a
condition of the receipt of any payment or the provision of any benefit
hereunder, Executive shall timely execute and deliver to the Company a Release.
Executive shall further acknowledge and agree that any payment or benefit under
this Section 5 shall be in lieu of, and not in addition to, any severance
payment, separation pay or other benefit or cash award payable to Executive on
account of his separation from service, whether under this Agreement or
otherwise, such that there shall be no duplication of payments or benefits
hereunder.


5.2    Executive’s Separation From Service in Connection With a Change in
Control. If Executive separates from service with the Company and its affiliates
during the 24-month period following a Change in Control (as defined in the
LTIP), whether involuntarily, without Cause, or on account of his Constructive
Separation, the Company shall pay or provide to Executive:


a.
The Mandated Amounts.



b.
Any Accrued Cash Bonus.



c.
A cash payment equal to two times the aggregate of Executive’s (i) Base
Compensation in effect prior to the Change in Control, determined without regard
to any reduction thereof giving rise to a Constructive Termination, and (ii)
average bonus paid under the PBRP with respect to the Company’s two whole fiscal
years preceding such Change in Control; such aggregate amount to be paid in the
form of a single-sum not more than 60 days following Executive’s Separation
Date, unless otherwise provided in a Release.



d.
If Executive and/or his dependents timely elect to continue group medical,
dental or vision coverage within the meaning of Code Section 4980B(f)(2) with
respect to a plan sponsored by the Company or the Bank (other than a health
flexible spending account under a self-insured medical reimbursement plan
described in Code Section 125), the amount of the applicable continuation
coverage premium therefore, payable on the first day of each month, for the
lesser of 18 months or the period of such coverage as determined in accordance
with Code Section 4980B.



e.
Any outstanding award or grant shall vest, or be deemed free of restriction or
otherwise settled as provided under the terms the LTIP.




6



--------------------------------------------------------------------------------



5.3    Limitation. Notwithstanding any provision of this Agreement to the
contrary if the aggregate of all payments and benefits due to Executive
hereunder, including any payment or benefit provided to Executive under a
separate plan or arrangement (collectively, the “Aggregate Payments”) would
result in any such payment being a “parachute payment” within the meaning of
Code Section 280G, such payments shall be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of such
payments and benefits, as so reduced, is deemed to constitute an “excess
parachute payment.” For this purpose:


a.
The determination of whether any reduction in the Aggregate Payments is required
shall be made at the expense of the Company and by the Company’s independent
accountants or another independent accountant agreed upon by Executive and the
Company.



b.
In the event that any portion of the Aggregate Payments is required to be
reduced hereunder, then the reduction shall occur in the following order: (i)
reduction of the amount payable under Section 5.2c hereof; (ii) reduction of
Accrued Cash Bonus; and (iii) forfeiture of any grant or award under the LTIP.
Within any of the foregoing categories, a reduction shall occur first with
respect to amounts that are not deemed to constitute a “deferral of
compensation” within the meaning of and subject to Code Section 409A
(“Nonqualified Deferred Compensation”) and then with respect to amounts that are
treated as Nonqualified Deferred Compensation, with such reduction being applied
in each case to the payments in the reverse order in which they would otherwise
be made (that is, later payments shall be reduced before earlier payments).



6.    Limitations On Activities:


6.1    Consideration for Limitation on Activities. Executive acknowledges that
the execution of this Agreement constitutes consideration for the covenants
contained herein, the sufficiency of which is hereby acknowledged by Executive.


6.2    Confidential Information. Executive recognizes and acknowledges that
during the Employment Term and at all times thereafter, Executive will have
access to or possess confidential, proprietary, non-public information
concerning the Company, the Bank and their affiliates (collectively, the
“Protected Entities”), whether or not considered a “trade secret” under
applicable law, which may include, without limitation: (a) books, records and
policies relating to operations, finance, accounting, personnel and management;
(b) information related to any business entered into by the Protected Entities;
(c) credit policies and practices, databases, customer and prospective customer
lists, depositor and prospective depositor lists, and information obtained on
competitors and tactics; (d) various other non-public trade or business
information, including business opportunities and expansion or acquisition
strategies, marketing, business diversification plans, methods and processes;
and (e) retail marketing and operating policies and practices, including without
limitation, policies and practices concerning the identity, solicitation,
acquisition, management, resale or cancellation of unsecured or secured credit
card accounts, loan or lease accounts, other accounts relating to consumer
products and services and depository arrangements.


Executive agrees that he will not, whether during the Employment Term or at any
time afterwards, make any independent use of, or disclose to any other person or
organization, any Confidential Information, except: (a) as may be customarily
required in the course of his employment with the Company; (b) as may be
expressly authorized by the Company; (c) as may be required by law or legal
process, provided that Executive shall furnish to the Company not less than five
business days prior to such disclosure, or such shorter period as may be
necessitated by facts and circumstances, written notice of such law or process,
including a copy of all relevant documents, and shall cooperate with the Company
to object to or limit such disclosure or to

7



--------------------------------------------------------------------------------



place such disclosure under seal; or (d) if and to the extent such information
shall have become public information, other than on account of Executive’s
breach of this covenant.


6.3    Non-Solicitation. Executive agrees that during the two-year period
commencing on his Separation Date (regardless of the reason therefore), he shall
not, directly or indirectly, for his own benefit, on behalf of another or to the
Company’s detriment:


a.
Solicit for any business purpose, hire or offer to hire, or participate in the
business solicitation or hiring of, any officer or employee of a Protected
Entity;



b.
Persuade, or attempt to persuade in any manner, any officer, employee, agent or
consultant of a Protected Entity to discontinue any relationship with a
Protected Entity; or

c.
Solicit or divert, or attempt to solicit or divert, any customer or depositor of
the Bank, as determined on Executive’s Separation Date, including any
prospective or potential customer or depositor of the Bank with respect to which
the Bank has expended material efforts to solicit before his Separation Date.



6.4    Non-Competition. Executive agrees that he shall not, for a period of
two-years following his Separation Date in respect of a separation described in
Section 5.2 hereof, or for a period of one-year following his Separation Date in
respect of any other reason therefore, whether as an employee, officer,
director, shareholder, owner, partner, joint venturer, independent contractor,
consultant or in another managerial capacity, engage in the Banking Business
within the Restricted Area. For purposes of this Section 6.4, the term “Banking
Business” shall mean the management and/or operation of a retail bank or other
financial institution, securities brokerage, or insurance agency or brokerage.
The term “Restricted Area” shall mean the state in which the Company’s corporate
headquarters is located as of Executive’s Separation Date and the 100-mile
radius from such headquarters.


6.5    Business Reputation. Executive agrees that during the Employment Term and
at all times thereafter, he shall refrain from making or publishing any adverse,
untrue or misleading statement which has, or may reasonably be anticipated to
have, the effect of demeaning the name or business reputation of the Company,
except to the extent true and required by law or legal process.


6.6    Reformation. The parties agree that each of the covenants set forth
herein is intended to constitute a separate restriction. Should any covenant be
declared invalid or unenforceable, such covenant shall be deemed severable from
and shall not affect the remainder thereof.


The parties further agree that each of the covenants contained herein is
reasonable in both time and geographic scope. If and to the extent a court of
competent jurisdiction or an arbitrator, as the case may be, determines that any
of the covenants is unreasonable, then it is the intention of the parties that
such covenant or covenants be enforced to the fullest extent that such court or
arbitrator deems reasonable and that this Agreement shall be deemed reformed to
the extent necessary to permit such enforcement.


6.7    Remedies.  In the event of a breach or threatened breach by Executive of
the provisions of Section 6 hereof, Executive agrees that the Company shall be
entitled to seek a temporary restraining order or a preliminary injunction
without the necessity of posting bond in connection therewith, whether in a
court of law or by means of arbitration, in the Company’s discretion. Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other remedy available to it for such breach or threatened breach, whether in
law or equity, including the recovery of damages from Executive.



8



--------------------------------------------------------------------------------



Executive further agrees that upon the issuance of a temporary restraining
order, the Company may, in its discretion, suspend any payments or benefits due
to Executive or his dependents under this Agreement; provided that such payments
shall be resumed when the Company reasonably determines that such breach or
threatened breach has been corrected or cured, to the extent that such breach is
susceptible of correction or cure. The Company shall provide to Executive
written notice of the events giving rise to Executive’s breach or threatened
breach of the provisions of this Agreement, including a statement as to whether
the Company reasonably believes that such breach or threatened breach is
susceptible of cure, at least two business days before seeking a temporary
restraining order hereunder. Thereafter, Executive may correct such breach or
threatened breach to the reasonable satisfaction of the Company; provided that
if Executive fails to correct such breach or threatened breach within such
two-day period, nothing contained herein shall preclude or delay the Company’s
ability to seek a temporary restraining order hereunder.


7.    Miscellaneous:


7.1    Mitigation Not Required. As a condition of any payment hereunder,
Executive shall not be required to mitigate the amount of such payment by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of Executive under this Agreement.


7.2    Enforcement of This Agreement. In addition to the Company’s equitable
remedies provided under Section 6 hereof, which need not be exclusively resolved
by arbitration, in the event that any legal dispute arises in connection with,
relating to, or concerning this Agreement, or in the event of any claim for
breach or violation of any provision of this Agreement, Executive agrees that
such dispute or claim will be resolved by arbitration. Any such arbitration
proceeding shall be conducted in accordance with the rules of the American
Arbitration Association (“AAA”) concerning the resolution of employment
disputes. Any such dispute or claim will be presented to a single arbitrator
selected by mutual agreement of the Executive and the Company (or the arbitrator
will be selected in accordance with the rules of the AAA). All determinations of
the arbitrator will be final and binding upon the Executive and the Company.
Except as provided in Section 7.3 hereof, each party to the arbitration
proceeding will bear its own costs in connection with such arbitration
proceedings, except that unless otherwise paid by the Company in accordance with
such section, the costs and expenses of the arbitrator will be divided evenly
between the parties. The venue for any arbitration proceeding and for any
judicial proceeding related to this arbitration provision (including a judicial
proceeding to enforce this provision) will be in Tupelo, Mississippi.


7.3    Attorneys’ Fees. In the event of a dispute in connection with this
Agreement, all costs, fees and expenses, including attorneys’ fees, of any
litigation, arbitration or other legal action incurred by Executive with respect
to which Executive substantially prevails shall be reimbursed by the Company,
without interest thereon.


7.4    No Set-Off or Defense. There shall be no right of set‑off or counterclaim
in respect of any claim, debt or obligation against any payment to Executive
provided for in this Agreement. Executive’s claim that the Company has breached
this Agreement shall not constitute a justification or defense for Executive’s
breach of any provision hereof.


7.5    Assistance with Litigation. For a period of two years after his
Separation Date, Executive will furnish such information and provide such
assistance as may be reasonably necessary in connection with any litigation in
which the Company (or an affiliate) is then or may become involved, without the
payment of a fee or charge, except reimbursement of his direct expenses.



9



--------------------------------------------------------------------------------



7.6    Headings. Section and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


7.7    Entire Agreement. This Agreement constitutes the final and complete
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no other agreements, understandings, restrictions,
representations or warranties among the parties other than those set forth
herein. Executive acknowledges that this Agreement replaces in their entirety
any prior agreements between Executive and the Company, the Bank or an affiliate
thereof concerning the subject covered by this Agreement.


7.8    Amendments. This Agreement may be amended or modified at any time in any
or all respects, but only by an instrument in writing executed by the parties
hereto.


7.9    Choice of Law. The validity of this Agreement, the construction of its
terms, and the determination of the rights and duties of the parties hereto
shall be governed by and construed in accordance with the internal laws of the
State of Mississippi applicable to contracts made to be performed wholly within
such state, without regard to the choice of law provisions thereof.


7.10    Notices. All notices and other communications under this Agreement must
be in writing and will be deemed to have been duly given when (a) delivered by
hand, (b) sent by a nationally recognized overnight delivery service (receipt
requested), or (c) when received by the addressee, if sent in another manner, in
each case as follows:


If to Executive:
 
If to the Company:
Kevin D. Chapman
 
Renasant Corporation
Most Recent Address
 
209 Troy Street
on File with the Company
 
Tupelo, MS 38802
 
 
Attn: Chief Executive Officer



or to such other addresses as a party may designate by notice to the other
party.


7.11    Successors; Assignment. This Agreement is personal to Executive and
shall not be assigned by him without the prior written consent of the Company.


This Agreement will inure to the benefit of and be binding upon the Company, its
affiliates, successors and assigns, including, without limitation, any person,
partnership, company, corporation or other entity that may acquire substantially
all of the Company’s assets or business or with or into which the Company may be
liquidated, consolidated, merged or otherwise combined. This Agreement will
inure to the benefit of and be binding upon Executive, his heirs, estate,
legatees and legal representatives. Any payment due to Executive hereunder shall
be paid to his surviving spouse or estate after his death.


7.12    Severability. Each provision of this Agreement is intended to be
severable. In the event that any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the same shall not affect the validity or enforceability of any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision was not contained herein. Notwithstanding the
foregoing, however, no provision shall be severed if it is clearly apparent
under the circumstances that the parties would not have entered into this
Agreement without such provision.

10



--------------------------------------------------------------------------------





7.13    Withholding. The Company or an affiliate may withhold from any payment
hereunder any federal, state or local taxes required to be withheld.


7.14    Survival. Notwithstanding any provision of this Agreement to the
contrary, the obligation of the Company to make any payment or provide any
benefit as of Executive’s Separation Date under Section 4 or 5 hereof shall
survive the termination or expiration of this Agreement. The covenants imposed
on Executive under Section 6 hereof shall remain operative and in full force and
effect in accordance with their terms, regardless of the expiration or
termination of this Agreement or Executive’s separation from employment
hereunder. The parties further agree that the provisions of this Section 7 shall
survive the termination or expiration of this Agreement for any reason.


7.15    Waiver. The failure of either party to insist in any one or more
instances upon performance of any terms or conditions of this Agreement will not
be construed as a waiver of future performance of any such term, covenant, or
condition and the obligations of either party with respect to such term,
covenant or condition will continue in full force and effect.
7.16     Code Section 409A. To the extent applicable, the parties intend that
this Agreement shall be interpreted and construed in a manner consistent with
the applicable provisions of Code Section 409A, including any regulations or
other guidance promulgated thereunder. For purposes thereof: (a) each payment
under this Agreement shall be treated as a separate payment; (b) the exclusions
for short-term deferrals and payments on account of involuntary termination of
employment shall be applied to the fullest extent applicable; (c) payments to be
made upon a termination of employment or on account of Executive’s Separation
Date that are deemed to constitute deferred compensation within the meaning of
Code Section 409A shall be made upon Executive’s “separation from service” as
determined thereunder; (d) any reference herein to the termination of
Executive’s employment or to Executive’s termination date or words of similar
import shall mean and be deemed to refer to the date of his “separation from
service” within the meaning of Code Section 409A; (e) if Executive is a
“specified employee” within the meaning of Code Section 409A, payments that are
deemed to constitute deferred compensation within the meaning of Code Section
409A and that are payable on account of Executive’s separation from service,
shall be delayed for six months as required under Code Section 409A, and shall
be made when first permitted, without liability for interest or loss of
investment opportunity thereon; and (f) all reimbursements and in-kind payments
hereunder that constitute deferred compensation within the meaning of Code
Section 409A shall be made or provide in accordance with the requirements of
such section.


7.17     Construction. The language in all parts of this Agreement shall be
construed as a whole, according to fair meaning, and not strictly for or against
any party. In drafting this Agreement, Executive has been afforded the
opportunity to be represented by counsel of Executive’s choosing, and the terms
of this Agreement have been fully negotiated by the parties hereto. The parties
agree that, in the event of any ambiguity, this Agreement should not be
construed against the Company solely as a result of being drafted by counsel for
the Company.


7.18     Execution. This Agreement may be executed in any number of separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which taken together shall constitute one and the same agreement.
Facsimile or “PDF” transmissions of any executed original document and/or
retransmission of any executed facsimile or “PDF” transmission shall be deemed
to be the same as the delivery of an executed original.



11



--------------------------------------------------------------------------------



THIS EXECUTIVE EMPLOYMENT AGREEMENT has been executed by the parties hereto as
of the dates set forth below, to be effective as provided herein.


 
RENASANT CORPORATION
 
 
EXECUTIVE
 
 
 
 
 
By:
/s/ E. Robinson McGraw
 
 
/s/ Kevin D. Chapman
Its:
Chief Executive Officer
 
 
Kevin D. Chapman
Date:
January 12, 2016
 
Date:
January 12, 2016



Exhibit A – Form of Waiver and Release







12



--------------------------------------------------------------------------------



EXHIBIT A
[FORM OF] WAIVER AND RELEASE
Notice Date:
Separation Date:


THIS WAIVER AND RELEASE (the “Release”) is made in consideration and as a
condition of the receipt of the separation payments described in that certain
Employment Agreement entered into by and between Renasant Corporation (with each
of its subsidiaries, affiliates, divisions and operating units, collectively,
the “Company”), and Kevin D. Chapman (“Executive”), first effective as of
January 1, 2016 (the “Employment Agreement”), the sufficiency of which is
acknowledged (the “Consideration”).


1.    Executive understands that signing this Release is an important legal act;
in connection with such execution, Executive:


a.
Acknowledges that he has been advised to consult an attorney before signing this
Release and that Executive has done so.



b.
That he has 21 calendar days after the Notice Date (above) to consider whether
to sign this Release, without alteration, and return it to the Company in
accordance with the notice provisions set forth in the Employment Agreement, and
that if he executes and delivers this Release before the expiration of the
21-day period, Executive will be deemed to have waived the balance of the
period. Executive agrees that any negotiation or modification of this release
shall not extend such 21-day period.



c.
Acknowledges that he has been given an opportunity to review this Release, that
he fully understand its provisions, and that he has voluntarily entered into
this Release.



e.
Understands that he may revoke this Release by providing written notice to the
Company by hand delivery or by U.S. mail, postage prepaid in accordance with the
notice provisions of Executive’s Employment Agreement, during the seven-day
period following its execution; thereafter, this Release shall be irrevocable.
Executive acknowledges that if he revokes this Release, the Company shall have
no obligation to provide the Consideration, and that the Company shall have no
obligation to pay the Consideration until this Release shall become irrevocable
in accordance with its terms.



f.
Acknowledges that payment of the Consideration is voluntary on the part of the
Company and are not required by any legal obligation of the Company, other than
under the terms of the Employment Agreement and this Release.



g.
Agrees that if this Release is not executed and delivered to the Company before
the end of the 21-day period described in subsection b hereof, the Company’s
obligation in respect of the payment of the Consideration shall be deemed void
and of no effect.



h.
Agrees that this Release shall not be executed and delivered to the Company
before Executive’s Separation Date (above).



2.    Executive, on his behalf and on behalf of his heirs, successors and
assigns (collectively, the “Releasing Parties”), hereby releases and discharges
the Company, including its past, present, or future parents, subsidiaries and
affiliates, regardless of the form of entity in which maintained, shareholders,
officers,




--------------------------------------------------------------------------------



directors, managers, members, owners, agents, trustees, administrators,
insurers, attorneys, employees, and employee benefit plans or funds and their
fiduciaries, including any predecessors, successors and/or assigns thereto
(collectively, the “Parties Released”), from any claims, demands, causes of
action and liabilities of any kind (including attorneys’ fees and costs),
whether based in law or equity, whether contractual, common-law, statutory,
federal, state, local, or otherwise, whether known or unknown, and whether
arising by reason of any act, omission, transaction or occurrence, which the
Releasing Parties had, may now have, or hereafter may have, against the Parties
Released up to and including the date of the execution of this Release, other
than the claims retained as provided in Section 3 below. Without limiting the
generality of the foregoing, the Releasing Parties hereby specifically release
and discharge the Parties Released from:


a.
Any claims relating to Executive’s employment with Parties Released, including
any consideration payable with respect thereto or the termination thereof, the
terms and conditions of such employment, employee benefits related to such
employment, and Executive’s separation from such employment, and/or any of the
events relating, directly or indirectly, to or surrounding such separation,
including, but not limited to, claims for discriminatory, wrongful or
retaliatory discharge, breach of contract, tort, defamation, slander, and
emotional distress, but excluding those claims retained as provided in Section 3
below; and



b.
Any claims of discrimination, harassment, whistle blowing or retaliation in
connection with Executive’s employment, whether arising under federal, state or
local law, including, without limitation, all claims arising under Title VII of
the Civil Rights Act of 1964, as amended, the Americans with Disabilities Act,
the Civil Rights Act of 1991, the Reconstruction Era Civil Rights Act of 1866,
42 USC §§ 1981-86, as amended, the Rehabilitation Act of 1973, the Equal Pay
Act, the Family and Medical Leave Act, the Employee Retirement Income Security
Act of 1974, as amended, and the Sarbanes-Oxley Act of 2002.



3.    Notwithstanding the generality of Section 2 hereof, Executive does not
waive or release: (a) any right or claim arising after the date on which
Executive executes this Release; (b) ordinary claims for benefits accrued and
vested or due as of his Separation Date under any benefit plan subject to ERISA
or other benefit plan or arrangement sponsored and maintained by the Company;
(c) any compensation or benefit due to him under the Employment Agreement; (d)
any claim for compensation due under applicable law that cannot be waived as a
matter of policy; and (e) any right to indemnification that Executive may
possess to the full extent provided under the Company’s governing documents or
any separate indemnification or insurance arrangement of the Company.


4.    Should any of the provisions set forth in this Release be determined to be
invalid by a court or other tribunal of competent jurisdiction, it is agreed
that such determination shall not affect the enforceability of other provisions
of this Release.


5.    Nothing contained herein shall be deemed to prevent Executive from filing
a charge or complaint, including a challenge to the validity of this Release,
with the Equal Employment Opportunity Commission (“EEOC”) or from participating
in any investigation or proceeding conducted by the EEOC; provided that
Executive understands and agrees that he shall not be entitled to any damages or
other type or form of award relating to any event that occurred prior to his
execution of this Release.


6.    Executive further agrees that in the event of his material breach of this
Release, in addition to any other legal or equitable remedy, the Company shall
be entitled to recover any payments made under

ii



--------------------------------------------------------------------------------



the Employment Agreement, subject to any restrictions on such recovery or as may
be imposed under applicable law or as may be required to ensure that this
Release is and remains valid and enforceable.
7.    Executive agrees that the general provisions of Section 7 of his
Employment Agreement, including the arbitration provisions thereof, shall be
deemed incorporated herein by this reference and shall be and remain in full
force and effect.


 
KEVIN D. CHAPMAN
 
 
WITNESS:
 
 
 
 
 
 
 
 
By:
 
Date:
 
 
Date:
 






iii

